FILED
                            NOT FOR PUBLICATION                               OCT 05 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30433

               Plaintiff - Appellee,              D.C. No. 2:07-cr-02042-WFN

  v.
                                                  MEMORANDUM *
NICHOLAS GUERRERO,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Nicholas Guerrero appeals from the 139-month sentence imposed following

his guilty-plea conviction for distribution of a controlled substance, in violation of

21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Guerrero contends that his sentence is substantively unreasonable because it

should have been imposed to run concurrent or partially concurrent to his

undischarged 46-month federal sentence. The record reflects that the district court

did not procedurally err and that, in light of the totality of the circumstances, the

district court did not abuse its discretion because the sentence is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                            2                                     09-30433